DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 01/05/2021 following the non-final rejection of 10/06/2020. Claim 20 was amended. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 01/05/2021, with respect to the claim objections have been fully considered and are persuasive. The rejections of 10/06/2020 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 01/05/2021, with respect to the claims rejected under 35 U.S.C. 112(a) have been fully considered but are not persuasive. The rejections of 10/06/2020 are maintained. 
Regarding claims 1, and 19-20: while it is noted that Applicant has possession for the specific examples of “fluid pressurizers” that are provided in para. 26 of the instant specification, it is not clear that Applicant has possession of ‘fluid pressurizers’ that were generically described as “any other fluid pressurizer considered suitable for a particular embodiment”. This broader description of what encompasses “fluid pressurizers” fails the written description requirement as it is not clear what would be within the bounds of this description.


Applicant’s arguments, see Remarks, filed 01/05/2021, with respect to the claims rejected under 35 U.S.C. 112(b), except for claim 4, have been fully considered and are persuasive. The rejections of 10/06/2020 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 01/05/2021, with respect to the claim 4 rejected under 35 U.S.C. 112(b) have been fully considered but are not persuasive. The rejections of 10/06/2020 are maintained. 
Regarding claim 4, Applicant’s argument that what makes up a “micro-compressor” based on the specification since no description is provided in the instant specification. Upon searching the term “micro-compressor” used in the same paragraph as “turbine”, no consistent meaning for the term “micro-compressor” was found. The most common meaning for micro-compressor which appeared was related to the miniature compressor section of a micro gas turbine engine (e.g. see US 2008/0041065); this being incompatible with the instant invention. This makes the 

Applicant’s arguments, see Remarks, filed 01/05/2021, with respect to the claims rejected under 35 U.S.C. 102 have been fully considered but are not persuasive. The rejections of 10/06/2020 are maintained. 
Applicant’s point that the prior art, Streit, fails to anticipate claim 1 because it fails to disclose “a fluid pressurizer disposed within the passageway”, to not be persuasive. The exit of the fluid from inlet 36 is shown to outlet into the passage way between inlet port 52 and outlet port in fig. 3. Since the fluid from the higher pressure line is shown to exit into the passageway, thereby increasing the pressure within said passageway after they mix, it can be considered to be within the passageway.
Applicant’s point that the prior art, Ibaraki, fails to anticipate claim 1 because it fails to disclose “a fluid pressurizer disposed within the passageway”, to not be persuasive. The exhaust port of the EGR gas shown is shown to outlet into the passage 41 in fig. 2A. Since the exhaust port exhausts EGR gas into passage 41, thereby increasing the pressure within said passageway after they mix, it can be considered to be within the passageway.

Claim Rejections - 35 USC § 112
Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, said claim recites the limitation “a fluid pressurizer” in line 15 which fails the written description requirement. Para. 26 describes examples of suitable fluid pressurizers which “includes a casing treatment include electric pumps, pneumatic pumps, hydraulic pumps, micro- pumps, fans, compressors, micro-compressors, vacuums, blowers, and any other fluid pressurizer considered suitable for a particular embodiment”. This last section “and any other fluid pressurizer considered suitable for a particular embodiment” fails the written description requirement since it is not clear what this encompasses making the meets and bounds of the claim vague.

Claims 2-18 are also rejected under 35 U.S.C. 112(a) since they depend upon claim 1 as rejected above.

Regarding Claim 4, the claim limitation “a micro-compressor” fails the written description requirement since it is not clear what a micro-compressor is based on the instant specification. Paragraph 26 does not provide any further details/description as to what is, or makes up, a “micro-compressor”.

Regarding Claim 19, said claim recites the limitation “a plurality of fluid pressurizers” in line 16 which fails the written description requirement. Para. 26 

Regarding Claim 20, said claim recites the limitation “a fluid pressurizer” in line 17 which fails the written description requirement. Para. 26 describes examples of suitable fluid pressurizers which “includes a casing treatment include electric pumps, pneumatic pumps, hydraulic pumps, micro- pumps, fans, compressors, micro-compressors, vacuums, blowers, and any other fluid pressurizer considered suitable for a particular embodiment”. This last section “and any other fluid pressurizer considered suitable for a particular embodiment” fails the written description requirement since it is not clear what this encompasses making the meets and bounds of the claim vague.

Claims 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation “a micro-compressor” renders the claim indefinite since it is not clear what “a micro-compressor” is based on para. 26 of the instant specification. As noted above in the “Response to Arguments” a search for the term “micro-compressor” in the same paragraph as “turbine” failed to produce a consistent understanding of what a “micro-compressor” is to one of ordinary skill in the art.

Claim Rejections - 35 USC § 102
Claim(s) 1 – 3, 5, 13, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0159667, herein referenced as Streit.
Regarding Claim 1, Streit recites a turbomachine (engine compressor assembly 225 fig. 3) for compressing a fluid comprising:
a wheel having a hub (see stage 26 fig. 3) and a plurality of blades (16 fig. 3), the hub (stage 26 fig. 3) defining a rotational axis, each blade of the plurality of blades having a root attached to the hub (shown in fig. 3), a blade tip (24 fig. 3), a leading edge (12 fig. 3), and a trailing edge (14 fig. 3), each blade of the plurality of blades extending from the root to the blade tip and from the leading edge to the trailing edge (see fig. 3);
a casing (endwall 19 fig. 3) having a first end (end on left in fig. 3), a second end (outlet on right in fig. 3), and defining an inner surface (see fig. 3) surrounding the plurality of blades (16 fig. 3), an inlet opening (on left in fig. 3), an outlet opening (on right in fig. 3), a passageway (a passageway defined from inlet port 52 to outlet port in fig. 3), and a channel (see core flow path in fig. 3) extending from the inlet opening (left side in fig. 3) to the outlet opening (right side in fig. 3) such that said fluid can enter the casing (endwall 19 fig. 3) through the inlet opening (left side in fig. 3), pass through the channel (core flow path in fig. 3), and exit the outlet opening (right side in fig. 3), the passageway (path defined from inlet port 52 to outlet port in fig. 3) extending from a first passageway opening (inlet port 52 fig. 3) defined on the inner surface and disposed between the first end of the casing and the second end of the casing (19 fig. 3) and a second passageway opening (see outlet port in fig. 3) defined on the inner surface and disposed between the first passageway opening and the first end of the casing (endwall 19 fig. 3) such that said fluid can enter the passageway through the first passageway opening (52 fig. 3), pass through the passageway, and exit the passageway through the second passageway opening (see outlet port in fig. 3); and
a fluid pressurizer (see air supply from inlet port 36 from a downstream high pressure location of the compressor 225 in fig. 3) disposed within the passageway (see throat 44 fig. 3 where inlet port airflows combine) and configured to pressurize said fluid that passes through the passageway (the flow originating from inlet port 36 would pressurize the flow in the passage defined from inlet port 52 to outlet port in fig. 3 since it originates from a higher pressure location of the compressor 225).

Regarding Claim 2, Streit recites the turbomachine of claim 1, wherein said fluid has a first pressure at the first passageway opening (inlet port 52 fig. 3); and
wherein said fluid has a second pressure at the second passageway opening (outlet port in fig. 3) that is greater than the first pressure. (Since the pressure at the outlet port is a result of the inlet ports 36 and 52 in fig. 3 which combine together at the throat 44, this combination would result in an outlet pressure which is greater than the 

Regarding Claim 3, Streit recites the turbomachine of claim 2, wherein said fluid exiting the passageway at the second passageway opening (see outlet port in fig. 3) is directed toward the blade tip (24 fig. 3). (See fig. 3 which shows the fluid from the outlet port being directed downstream in a direction toward the blade tip 24)

Regarding Claim 5, Streit recites the turbomachine of claim 1, wherein the first passageway opening (inlet port 52 fig. 3) is disposed adjacent to the trailing edge (14 fig. 3) of a blade of the plurality of blades. (The inlet port 52 is shown to be disposed relatively near the trailing edge 14 compared to the outlet port in fig. 3)

Regarding Claim 13, Streit recites the turbomachine of claim 1, wherein the passageway comprises a plurality of passageways (“a plurality of main recirculation passages” para. 9), each passageway extending from a first passageway opening (see inlet port 52 fig. 3) defined on the inner surface and disposed between the first end of the casing (inlet of compressor 225 fig. 3) and the second end of the casing (right side in fig. 3) and a second passageway opening (see outlet port in fig. 3) defined on the inner surface and disposed between the first passageway opening (inlet port 52 fig. 3) and the first end of the casing (left side in fig. 3) such that said fluid can enter each passageway through the first passageway opening (inlet port 52 fig. 3) and exit each passageway through the second passageway opening (see outlet port in fig. 3); and
wherein the fluid pressurizer (see air supply from inlet port 36 from a downstream high pressure location of the compressor 225 in fig.3) comprises a plurality of fluid pressurizers (para. 9 describes that “each of the main recirculation passages [includes a main inlet]”, the main inlet passage being port 36 in fig. 3), a fluid pressurizer of the plurality of fluid pressurizers disposed in each passageway of the plurality of passageways (the air supply from inlet port 36 fig. 3 shown to be in the passageway which goes from the inlet port 52 to the outlet port in fig. 3).

Regarding Claim 16, Streit recites the turbomachine of claim 13, wherein the casing (endwall 19 fig. 3) has a circumference; and
wherein the plurality of passageways (see para. 9) is evenly distributed around the circumference of the casing (“a plurality of main recirculation passages distributed circumferentially around and extending generally axially in an endwall” para. 9).

Regarding Claim 19, Streit recites a turbomachine (compressor 225 fig. 3) for compressing a fluid comprising:
a wheel having a hub (see stage 26 fig. 3) and a plurality of blades (16 fig. 3), the hub (stage 26 fig. 3) defining a rotational axis, each blade of the plurality of blades (16 fig. 3) having a root attached to the hub (shown in fig. 3), a blade tip (24 fig. 3), a leading edge (12 fig. 3), and a trailing edge (14 fig. 3), each blade of the plurality of blades (16 fig. 3) extending from the root to the blade tip and from the leading edge to the trailing edge (shown in fig. 3);
a casing (endwall 19 fig. 3) having a first end (end on left in fig. 3), a second end (end on right in fig. 3), and defining an inner surface (see fig. 3) surrounding the plurality of blades (16 fig. 3), an inlet opening (inlet of compressor 225 on the left in fig. 3), an outlet opening (outlet of compressor 225 on right in fig. 3), a plurality of passageways (each passageway defined from inlet port 52 to outlet port in fig. 3; para. 9 describes that there are a plurality of passages), and a channel (see core flowpath in fig. 3) extending from the inlet opening (left side in fig. 3) to the outlet opening (right side in fig. 3) such that said fluid can enter the casing (endwall 19 fig. 3) through the inlet opening (left side in fig. 3), pass through the channel (core flowpath in fig. 3), and exit the outlet opening (right side in fig. 3), each passageway (passageway defined from inlet port 52 to outlet port in fig. 3) of the plurality of passageways (see para. 9) extending from a first passageway opening (see inlet port 52 fig. 3) defined on the inner surface and disposed between the first end of the casing and the second end of the casing (inlet port 52 shown to be between the first and second ends of the casing in fig. 3) and a second passageway opening (see outlet port in fig. 3) defined on the inner surface and disposed between the first passageway opening (inlet port 52 fig. 3) and the first end of the casing (left side in fig. 3 of endwall 19 fig. 3) such that said fluid can enter each passageway (defined from inlet port 52 to outlet port in fig. 3) through the first passageway opening (inlet port 52 fig. 3), pass through the passageway (see arrows in fig. 3), and exit each passageway through the second passageway opening (see outlet port in fig. 3); and
a plurality of fluid pressurizers (see air supply from inlet port 36 from a downstream high pressure location of the compressor 225 in fig. 3 which has an exit at throat 44 into passageway between inlet port 52 and outlet port in fig. 3), a fluid pressurizer of the plurality of fluid pressurizers disposed in each passageway (see throat 44 fig. 3 where inlet port airflows are combined) of the plurality of passageways (the plurality of passageways being defined by a passage following the inlet port 52 to the outlet port in fig. 3), each fluid pressurizer of the plurality of fluid pressurizers configured to pressurize said fluid that passes through a passageway of the plurality of passageways (the flow originating from inlet port 36 would pressurize the flow in the passage defined from inlet port 52 to outlet port in fig. 3 since it originates from a higher pressure location of the compressor 225) such that said fluid has a first pressure at the first passageway opening and said fluid has a second pressure at the second passageway opening that is greater than the first pressure (Since the pressure at the outlet port is a result of the inlet ports 36 and 52 in fig. 3 which combine together at the throat 44, this combination would result in an outlet pressure which is greater than the inlet pressure at inlet port 52 since the pressure at the outlet port also includes fluid from inlet port 36, which is in a higher pressure location of the compressor 225 than inlet port 52), 
said fluid exiting a passageway of the plurality of passageways at the second passageway opening (see outlet port in fig. 3) directed toward the blade tip (fig. 3 shows the fluid from the outlet port being directed downstream in a direction toward the blade tip 24).

Claim(s) 1, 4, 6-11, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0266436, herein referenced as Ibaraki.
Regarding Claim 1, Ibaraki recites a turbomachine (compressor 1 fig. 1) for compressing a fluid comprising:
a wheel (see rotor 2 fig. 1) having a hub and a plurality of blades (see hub and blades of impeller 3 fig. 1), the hub defining a rotational axis (see L1 in fig. 1), each blade of the plurality of blades having a root attached to the hub (see portion of blade in fig. 1 adjacent to the hub of the impeller 3), a blade tip (radially outer tip of blades on impeller 3 fig. 1), a leading edge (edge on blades of impeller 3 on upstream side in fig. 1), and a trailing edge (edge of blades of impeller 3 adjacent the diffuser 16 fig. 1), each blade of the plurality of blades extending from the root to the blade tip and from the leading edge to the trailing edge (shown in fig. 1);
a casing (compressor housing 11 fig. 1) having a first end (end of compressor 1 upstream of impeller 3 fig. 1), a second end (end of compressor 1 downstream of impeller 3 fig. 1), and defining an inner surface surrounding the plurality of blades (see fig. 1), an inlet opening (inlet of compressor 1 fig. 1), an outlet opening (outlet of compressor 1 fig. 1), a passageway (recirculation passage 41 fig. 1), and a channel (air passage 15 fig. 1) extending from the inlet opening to the outlet opening such that said fluid can enter the casing (11 fig. 1) through the inlet opening (inlet of compressor fig. 1), pass through the channel, and exit the outlet opening (outlet of compressor 1 fig. 1), the passageway (41 fig. 1) extending from a first passageway opening (43 fig. 2A) defined on the inner surface (shown in fig. 2A) and disposed between the first end of the casing and the second end of the casing (43 fig. 1 shown to be disposed between the and a second passageway opening (42 fig. 2A) defined on the inner surface and disposed between the first passageway opening and the first end of the casing (42 fig. 2A is shown to be between the inlet and 43 in fig. 2A) such that said fluid can enter the passageway through the first passageway opening (AIR is shown to enter 43 in fig. 2A), pass through the passageway (41 fig. 2A), and exit the passageway through the second passageway opening (Air shown to exit through 42 in fig. 2A); and
a fluid pressurizer (see airflow from exhaust gas recirculation EGR fig. 1 exhausting into recirculation passage 41 in fig. 2A) disposed within the passageway (41 fig. 2A) and configured to pressurize said fluid that passes through the passageway (see arrow in fig. 2A coming from mixing pipe 6 fig. 1).

Regarding Claim 4, Ibaraki recites the turbomachine of claim 1, wherein the fluid pressurizer (see EGR in fig. 1) is a micro-compressor (the EGR port in fig. 1 could be considered a micro-compressor since it adds pressure to the passage 41 on a miniature-scale relative to the full-sized compressor 1 fig. 1).

Regarding Claim 6, Ibaraki recites the turbomachine of claim 1, wherein a portion (see forming member 5 fig. 1 or 41a in fig. 1) of the casing (11 fig. 1) that defines the second passageway opening (42 fig. 2A) is disposed at an angle relative to the inner surface (shown in fig. 1), the angle being between about 0 degrees and about 90 degrees (shown to be between these degrees in fig. 1; “an opening part of the first recirculation opening 42 inclines toward the leading edge of the compressor housing 11” and taken along a plane that contains the rotational axis (the view presented in fig. 1 being representative of this plane).

Regarding Claim 7, Ibaraki recites the turbomachine of claim 6, wherein said fluid exiting the passageway (see air exiting 42 in fig. 2A) at the second passageway opening (42 fig. 2A) is directed toward the blade tip at the leading edge (the flow path of AIR in fig. 2A is shown to be directed toward the blade tip at the leading edge in fig. 2A).

Regarding Claim 8, Ibaraki recites the turbomachine of claim 1, wherein a portion of the casing (11 fig. 1) that defines the second passageway opening (41 fig. 2A) is disposed at an angle (see angle defined by circumferential surface 41A fig. 1) relative to a plane (a plane which extends only in radial dimension in fig. 1) that is orthogonal to the rotational axis (a plane extending in the radial dimension would be considered at a right angle relative to axial L1 fig. 1), the angle being between about 0 degrees and about 180 degrees (the angle between surface 41a and the radial direction is shown to be in the range in fig. 1).

Regarding Claim 9, Ibaraki recites the turbomachine of claim 8, wherein the angle is between about 45 degrees and about 135 degrees (the angle of circumferential surface 41a fig. 1 relative to the radial direction is shown to be between these two in fig. 1).

Regarding Claim 10, Ibaraki recites the turbomachine of claim 8, wherein the angle (an angle defined by the radially inner most surface on recirculation-passage forming member 5 fig. 1; this member 5 being a portion of the casing 11 which defines opening 41 in fig. 1) is about 90 degrees (the angle of the radially inner most surface of member 5 in fig. 1 is shown to be in line with the rotation axis L1 fig. 1; this would mean that the innermost surface of member 5 would defined an angle with the radial axis which is about 90 degrees).

Regarding Claim 11, Ibaraki recites the turbomachine of claim 1, wherein the second passageway opening (42 fig. 2A) comprises a plurality of passageway openings (para. 42 discloses “a plurality of first recirculation openings 42”).

Regarding Claim 18, Ibaraki recites the turbomachine of claim 1, further comprising a duct disposed within the passageway (see passage 41 fig. 1 which would defined a duct between openings 41 and 42 in fig. 2A) and attached to the fluid pressurizer (the duct defined by passage 41 is shown to be attached to the opening 14 of the EGR gas system in fig. 1).

Regarding Claim 20, Ibaraki recites a method for controlling fluid passing through a turbomachine, the method comprising:
activating said turbomachine (compressor 1 fig. 1), said turbomachine comprising:
a wheel (see rotor 2 fig. 1) having a hub and a plurality of blades (see hub and blades of impeller 3 fig. 1), the hub defining a rotational axis (L1 fig. 1), each blade of the plurality of blades having a root attached to the hub (see portion of blades adjacent to the hub of the impeller 3 in fig. 1), a blade tip (see tips of blades in fig. 1), a leading edge (edge on blades of impeller 3 on upstream side in fig. 1), and a trailing edge (edge of blades of impeller 3 adjacent the diffuser 16 fig. 1), each blade of the plurality of blades extending from the root to the blade tip and from the leading edge to the trailing edge (shown in fig. 1);
a casing (compressor housing 11 fig. 1) having a first end (end of compressor 1 upstream of impeller 3 fig. 1), a second end (end of compressor 1 downstream of impeller 3 fig. 1), and defining an inner surface surrounding the plurality of blades, an inlet opening (inlet of compressor 1 fig. 1), an outlet opening (outlet of compressor 1 fig. 1), a passageway (recirculation passage 41 fig. 1), and a channel (air passage 15 fig. 1) extending from the inlet opening to the outlet opening such that said fluid can enter the casing (11 fig. 1) through the inlet opening (inlet of compressor 1 fig. 1), pass through the channel (15 fig. 1), and exit the outlet opening (outlet of compressor 1 fig. 1), the passageway (41 fig. 1) extending from a first passageway opening (43 fig. 2A) defined on the inner surface (shown in fig. 1) and disposed between the first end of the casing and the second end of the casing (43 fig. 1 is shown to be disposed between the inlet and outlet of the compressor 1 in fig. 1) and a second passageway opening (42 fig. 2A) defined on the inner surface and disposed between the first passageway opening and the first end of the casing (42 fig. 2A is shown to be between the inlet and 43 in fig. 2A) such that said fluid can enter the passageway through the first passageway opening , pass through the passageway (41 fig. 2A), and exit the passageway through the second passageway opening (AIR shown to exit through 42 in fig. 2A); and
a fluid pressurizer (see exhaust gas recirculation EGR in fig. 1 which has an exhaust port which exhausts into passage 41 in fig. 2A) disposed within the passageway (41 fig. 2A) and configured to pressurize said fluid that passes through the passageway (see arrow in fig. 2A coming from mixing pipe 6 fig. 1);
activating the fluid pressurizer (see arrows originating from opening 14 in fig. 1) such that fluid passing through the passageway (41 fig. 2A) is pressurized and exits the second passageway opening (42 fig. 2A) such that it is directed toward each blade of the plurality of blades (arrows representing flow out of opening 42 shown to be directed toward the blades in fig. 2A).

Claim Rejections - 35 USC § 103
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki.
Regarding Claim 12, Ibaraki recites the turbomachine of claim 11, but fails to anticipate wherein the plurality of passageway openings (see para 42) comprises less than one hundred openings. 
MPEP 2144.05 subsection I recites “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” The range disclosed by Ibaraki by having a plurality of outlet passages in para. 42 is a number greater than 1. This range overlaps with the claimed range of “the .

Claims 14 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Streit, as applied above in claim 13.
Regarding Claim 14, Streit recites the turbomachine of claim 13, but fails to explicitly anticipate wherein the plurality of passageways comprises between two passageways and a number of blades included in the plurality of blades.
MPEP 2144.05 subsection I recites “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” The range disclosed by Streit in para. 9 by the term “a plurality” is an amount greater than 1. This range overlaps with the claimed range of “between two passageways and a number of blades included in the plurality of blades”. As such, the invention of claim 14 is found obvious over Streit. See MPEP 2144.05 subsection I for more information.

Regarding Claim 15, Streit recites the turbomachine of claim 13, but fails to explicitly anticipate wherein the plurality of passageways comprises between two and one hundred passageways.
MPEP 2144.05 subsection I recites “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” The range disclosed by Streit in para. 9 by the term “a plurality” is an amount .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ibaraki in view of US 6585479, herein referenced as Torrance.
Regarding Claim 17, Ibaraki recites the turbomachine of claim 1, but fails to recite wherein the first passageway opening has a first cross-sectional area and the second passageway opening has a second cross-sectional area that is less than the first cross-sectional area.
Ibaraki and Torrance are analogous art in that both relate to casing treatments for turbomachines.  
Torrance teaches wherein the first passageway opening (inlet 94 fig. 2) has a first cross-sectional area and the second passageway opening (outlet 96 fig. 2) has a second cross-sectional area that is less than the first cross-sectional area (“the outlet 96 has a smaller cross-sectional area than the inlet 94 to maintain the velocity of the air flow and reduce aerodynamic losses” see col. 4 lines 11-13).
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the invention in fig. 2A of Ibaraki having an outlet with a smaller cross-sectional area than the inlet as disclosed by Torrance so as to “maintain the velocity of the air flow and reduce aerodynamic losses” as taught by Torrance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745